Citation Nr: 1139191	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1943 to November 1945.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, a hearing was held at the RO before a Decision Review Officer.  In September 2011, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  

During the video conference hearing, the Veteran was informed that the issue of service connection for tinnitus was not before the Board at this time.  He was advised to file a notice of disagreement regarding such issue.  See Transcript, page 16.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

A hearing loss disability in either ear was incurred  in service.


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2007, prior to the initial adverse determination, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service and VA treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA audiologic evaluation in February 2010 to determine whether his bilateral hearing loss disability may be due to active service, to include noise exposure noted therein.  The Board finds that the VA audiologic evaluation is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because it addresses the claimed bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand this issue for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including, as pertinent here, SNHL as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following service discharge (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC list are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence  burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.   

The Veteran here alleges that he has bilateral hearing loss disability due to noise exposure in service.  A service personnel record shows that the Veteran served in combat, and presumably was exposed to the type of noise trauma that is associated with combat service.  Therefore, he is entitled to the relaxed evidentiary standards afforded veterans who served in combat.

The Veteran's STRs contain no mention of complaints or treatment for bilateral hearing loss.  No complaints or findings relating to hearing loss were noted on service separation examination.  Whispered voice hearing at the time was 15/15, bilaterally; and the ears were normal on clinical evaluation.  

Post-service, private audiometric evaluations (dated in September 2000, December 2000, and March 2005) show bilateral hearing loss.  The latter two reports reflect findings meeting the standards for VA hearing loss disability under 3.385.


On February 2010 VA audiologic evaluation, the Veteran reported that he first noticed hearing loss in the 1970's and that it has progressed.  He stated that his post-service employment consisted of an office job.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
65
95
NR
LEFT
30
55
80
NR
NR

Speech audiometry revealed speech recognition ability of 32 percent in the right ear; and 36 percent in the left ear.  Bilateral SNHL was essentially diagnosed.  The examiner opined, in pertinent part:

"Given the fact that whispered voice tests were normal, both entering the military and exiting the military and that the records are silent for many, many years and that the Veteran also participated in recreational noise exposure and also the [Veteran] reports that his hearing loss began in the 70's, about 30 years following his exit from the military, it is less likely than not that his hearing loss is due to the military noise exposure. . . . It should be noted that in addition to everything said about the Veteran's hearing loss, he is at the age where presbycusis would also be setting in.  So there are many reasons why it is less likely than not that the hearing loss is due to the military."

In statements and in testimony, the Veteran has indicated that his current bilateral hearing loss is due to his in-service noise exposure.  He stated that he has experienced difficulty hearing ever since his military service.  The Veteran's son also testified that he was aware that his father was having difficulty with his hearing in the 1950's.

It is not in dispute that the Veteran now has bilateral hearing loss disability, as such has been diagnosed (and bilateral hearing loss disability, as defined in 38 C.F.R. § 3.385) was found on official audiometry.  Furthermore, it may readily be conceded (and also is not in dispute) that by virtue of his MOS/duties in service, he likely had substantial exposure to high levels of noise in service.  What must still be shown to establish service connection for a hearing loss disability is that such is related to the noise trauma in service (or is otherwise related to his service).

Regarding the question of nexus, a VA examiner in February 2010 determined that the Veteran's bilateral hearing loss was unrelated to his service.  The examiner based his conclusion on four main factors: 1) the normal whispered voice test at separation; 2) the fact that the "records (were) silent for many, many, years;" 3) a history of recreational noise exposure, including hunting without ear protection; and, 4) the Veteran reported an onset of hearing loss in the 1970s, about 30 years following his separation from service. 

The VA examiner is a trained audiologist who reviewed the record and provided supporting rationale for the conclusions offered.  In this regard, the opinion is probative.  However, such opinion does not serve to preclude a grant of service connection in this case, for several reasons.  

First, the whispered voice testing performed at separation is not as precise as puretone audiometric testing and thus cannot detect minor changes in auditory acuity.  Thus, the results are probative but not dispositive of the claim.  

Second, the absence of treatment for many years is not itself a basis for denying service connection Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, the Veteran's statements as to continuous symptomatology may be found credible even in the absence of contemporaneous medical evidence.  

Third, the examiner concluded there was no continuity of treatment based on the Veteran's reported onset of hearing loss in 1970.  Such conclusion is entirely logical given the information then available.  However, the Veteran has since clarified, including at his hearing before the undersigned, that his hearing loss symptoms existed since service but that he frequently did not notice them- it was easier for other people to notice the symptoms.  The Veteran further testified that his wife had made longstanding complaints regarding his inability to hear.  Moreover, his son testified that he remembered observing the Veteran's hearing loss symptoms in the 1950s, when he was a child.  Thus, a key factual basis behind the VA examiner's denial is no longer supported by the record- rather, such record is at least in equipoise as to the fact that the Veteran's hearing loss had an onset much earlier than the 1970s.  

Finally, the examiner's conclusion that the hearing loss is not service-related because of the Veteran's exposure to recreational noise from hunting is not logical when one considers the chronology of events.  It was noted in the February 2010 VA examination report that the hunting activity was especially prevalent between the ages of 12 and 14- which obviously would pre-date the Veteran's service.  As he had normal hearing on entry to service, the recreational noise exposure appears not to have impacted his audio acuity.  

In sum, the negative opinion of record is not persuasive evidence against the claim under the facts of this case.  Rather, a grant of service connection on the basis of continuity of symptomatology is warranted here.   In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

Regarding the Veteran's claim of service connection for skin cancer, the notice provisions of the VCAA appear to be satisfied; however, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to this claim.  See 38 C.F.R. § 3.159 (2011). 

The Veteran's STRs show skin-related treatment in June 1945.  Private treatment records dated from December 1992 to February 2010 show diagnoses and treatment for squamous cell carcinoma and basal cell carcinoma.  The Veteran has stated and testified that he had significant sun exposure while on active duty in the South Pacific and that he suffered with sunburn in service.  Moreover, he has denied any post-service significant sun exposure.  Additionally, he stated that he sought treatment for a chronic skin condition in the 1950's; however the records are no longer available as the dermatologist is deceased.  

The Veteran has not been afforded an examination to determine whether his skin cancer might be related to his service.  An examination/opinion is necessary if the evidence of record: (A) Contains competent evidence  that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service; and  (C) indicates that the claimed disability or symptoms may be  associated with the established event, injury, or disease in  service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Notably, the U.S. Court of Appeals for Veterans Claims has emphasized that the requirement for evidence that a disability may be associated with service is a low threshold requirement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the record reflects that the Veteran continues to receive private treatment for his skin disability (see most recent February 2010 private treatment record which documents that the Veteran is to be reassessed in 6 months).  As noted, the most recent private treatment record in his claims file is dated in February 2010, records of more recent private treatment may contain pertinent information, and attempts must be made to secure such records.


Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should request the Veteran to identify all providers of treatment he has received for skin cancer since February 2010, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records (i.e., those not already associated with the claims folder) from the sources  identified.  The Veteran should be notified if any identified records sought are not received pursuant to the RO's request.

2. The RO should arrange for the Veteran to be examined by a dermatologist to determine the likely etiology of his skin disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the  examination.  Based on review of the record and examination of the Veteran, the examiner should:

(a)identify (by medical diagnosis) each skin disorder found present.

(b) as to each diagnosed skin disability provide an opinion whether such is, at least as likely as not (50% or better probability) related to the Veteran's service, and specifically to the skin complaints noted/treated therein, or to any in-service sun exposure.

The examiner must explain the rationale for all opinions offered.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3. After the above development is completed, the RO should readjudicate the claim of service connection for skin cancer.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


